Case 1:16-cv-01838-PAB-NYW Document 126 Filed 10/30/18 USDC Colorado Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 16-cv-01838-PAB-NYW

   JENNIFER CHRISTOS,

            Plaintiff,
   v.

   HALKER CONSULTING, LLC,

         Defendant.
   ______________________________________________________________________________

        UNOPPOSED MOTION TO WITHDRAW BRETT M. WENDT AND JEFFREY H.
        McCLELLAND AS COUNSEL FOR DEFENDANT HALKER CONSULTING, LLC
   ______________________________________________________________________________
            Defendant Halker Consulting, LLC (“Defendant”) by and through its undersigned

   counsel, hereby submits the following Motion to Withdraw Brett M. Wendt (“Mr. Wendt”) and

   Jeffrey H. McClelland (“Mr. McClelland”) as Counsel for Defendant pursuant to

   D.C.COLO.L.AttyR 5(b) and, in support thereof, states as follows:

            1.        Counsel for Defendant, Adam L. Hirsch, conferred with John M. Guevara,

   counsel for Plaintiff Jennifer Christos, pursuant to D.C.COLO.LCivR. 7.1, regarding this

   Motion. Counsel for Plaintiff does not oppose the relief requested herein.

            2.        Messrs. Wendt and McClelland are no longer associated with the law firm of

   Kutak Rock LLP and no longer represent Defendant in this action.

            3.        Defendant will continue to be represented in this matter by Adam L. Hirsch and

   Diana C. Fields of Kutak Rock LLP, counsel of record for Defendant.




   4836-9872-5494.2
Case 1:16-cv-01838-PAB-NYW Document 126 Filed 10/30/18 USDC Colorado Page 2 of 4




            4.        Because Messrs. Wendt and McClelland no longer represent any party in this

   action, they no longer need to receive service of any pleadings or other matters in this action and

   should be removed as attorneys to be noticed for Defendant in the Court’s CM/ECF system.

            5.        Pursuant to D.C.COLO.L.AttyR 5(b), a certificate of service is attached hereto

   evidencing service of this Motion on all counsel of record, any unrepresented party, and Plaintiff.

            WHEREFORE, Defendant Halker Consulting, LLC respectfully requests that the Court

   enter an Order granting this Motion, terminating Brett M. Wendt’s and Jeffrey H. McClelland’s

   representation of Defendant in this matter, and removing Messrs. Wendt and McClelland as

   attorneys to be noticed for Defendant in the Court’s CM/ECF system for this action.


            Respectfully submitted this 30th day of October, 2018.


   By: s/ Adam L. Hirsch                                  By: s/ Brett M. Wendt
       Adam L. Hirsch, #44306                                Brett M. Wendt (#30152)
       Diana C. Fields, #14994                                6565 East Evans Avenue
       KUTAK ROCK LLP                                        Denver, CO 80224
                                                             Telephone: 303-759-1300
       1801 California Street, Suite 3000
                                                             Brett@generalcann.com
       Denver, CO 80202
       Telephone: (303) 297-2400
       Facsimile: (303) 292-7799                          By: s/ Jeffrey H. McClelland
       adam.hirsch@kutakrock.com                             Jeffrey H. McClelland (#45114)
       diana.fields@kutakrock.com                             950 17th Street, Suite 2600
                                                              Denver, CO 80202
                                                              Telephone: (303) 892-0404
   ATTORNEYS FOR DEFENDANT                                    Facsimile: (303) 892-5575
                                                             jeffrey.mcclelland@jacksonlewis.com


                                                          WITHDRAWN ATTORNEYS FOR DEFENDANT




                                                     2
   4836-9872-5494.2
Case 1:16-cv-01838-PAB-NYW Document 126 Filed 10/30/18 USDC Colorado Page 3 of 4




                                    CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on this 30 th day of October, 2018, I electronically
   filed and served the foregoing pleading with the Clerk of Court using the CM/ECF system, and
   served a copy on the following via e-service through the CM/ECF system as indicated below:

   Rachel E. Ellis
   Brooke H. Meyer
   Kaitlin I. Spittell
   John M. Guevara
   LIVELIHOOD LAW, LLC
   3401 Quebec Street, Suite 6009
   Denver, Colorado 80207
   Facsimile: (720) 465-6927
   ree@livelihoodlaw.com
   kis@livelihoodlaw.com
   bhm@livelihoodlaw.com
   jmg@livelihoodlaw.com

   Attorneys for Plaintiff



                                                By:    s/ Sandra Orvis




                                                   3
   4836-9872-5494.2
Case 1:16-cv-01838-PAB-NYW Document 126 Filed 10/30/18 USDC Colorado Page 4 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 16-cv-01838-PAB-NYW

   JENNIFER CHRISTOS,

            Plaintiff,
   v.

   HALKER CONSULTING, LLC,

         Defendant.
   ______________________________________________________________________________

     ORDER GRANTING DEFENDANT HALKER CONSULTING, LLC’S MOTION TO
    WITHDRAW BRETT M. WENDT AND JEFFREY H. MCCLELLAND AS COUNSEL
                   FOR DEFENDANT HALKER CONSULTING, LLC
   ______________________________________________________________________________

            THE COURT having reviewed Defendant Halker Consulting, LLC’s Motion to

   Withdraw Brett M. Wendt and Jeffrey H. McClelland as Counsel for Defendant Halker

   Consulting, LLC (the “Motion”), and being fully advised in the premises, hereby ORDERS said

   Motion is GRANTED. Mr. McClelland’s and Mr. Wendt’s representation of Defendant in this

   matter is terminated. The Clerk is instructed to remove Mr. Wendt and Mr. McClelland as

   attorneys to be noticed for Defendant in the Court’s CM/ECF system for this action.

            SO ORDERED this ______ day of ______________, 2018.

                                               BY THE COURT:



                                               U.S. District Judge




   4836-9872-5494.2
